Citation Nr: 1733767	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, claimed as low back pain.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for muscle pain, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to May 1991, which includes service in Southwest Asia.  He also had a period of active duty for training (ACDUTRA) with the Marine Corps Reserve from October 1984 to March 1985.  He received the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO, inter alia, denied a petition to reopen a claim for service connection for a total right hip replacement.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011. 

This appeal also arose from an August 2011 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for status-post total left hip arthroplasty, low back pain, and muscle pain.  In November 2011, the Veteran filed an NOD.  An SOC was issued in June 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In January 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence in support of his claims, namely a January 2012 opinion from Dr. W.G. and an article on Gulf War Syndrome along with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. §§ 20.800,  20.1304 (2016).  The remaining evidence submitted by the Veteran during the Board hearing was duplicative of evidence previously considered by the AOJ.

In May 2015, the Board granted the petition to reopen the claim for service connection for right hip greater trochanter bursitis and remanded the underlying claim for service connection for a right hip disorder, as well as the claims for service connection for a lumbar spine disorder, a left hip disorder, and muscle pain, to the AOJ for further development.  After completing the requested development, the AOJ continued to deny the claims (as reflected in a March 2017 supplemental SOC (SSOC)), and returned the matters to the Board for further consideration.

The Board points out that the issue of entitlement to a higher initial rating for depressive disorder was remanded to the AOJ in May 2015 for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was issued in November 2015, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in December 2015, and a "Certification of Appeal" form (VA Form 8) pertaining to the higher initial rating matter was completed in April 2017.  Regardless, the issue of entitlement to a higher initial rating for depressive disorder cannot yet be addressed by the Board because there is a pending request for a Board hearing.  This matter may be the subject of a future Board decision, if necessary.

With respect to the matter of representation, the Board notes that, in December 1992, the Veteran filed a VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which he designated Alabama Department of Veterans Services as his representative.  He then filed a VA Form 21-22 appointing the Veterans of Foreign Wars as his representative in November 2010.  In September 2011, the Veteran filed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated private attorney Ronald Sykstus as his representative.  The Board has  recognized  the changes in representation.
While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decisions addressing the claims for service connection for a lumbar spine disorder, a right hip disorder, and a left hip disorder are set forth below.  The claim for service connection for muscle pain is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran suffered a fall during his period of ACDUTRA, no lumbar spine or hip disability was shown during service or for years thereafter; there is no credible evidence of continuity of lumbar spine or hip symptomatology since his fall during the period of ACDUTRA; and there is no other competent evidence that there exists a medical relationship, or nexus, between any of the later diagnosed lumbar spine and hip disabilities and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 101(2),(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 101(2),(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
3.  The criteria for service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 101(2),(24), 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, pre-rating letters dated in November 2009 and January and March 2011 provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection for lumbar spine and for right and left his disorders, as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  The November 2009 and January and March 2011 letters also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2010 RO rating decision reflects the initial adjudication of the claim for service connection for a right hip disorder after issuance of the November 2009 letter and the August 2011 RO rating decision reflects the initial adjudication of the claims for service connection for a left hip disorder and a lumbar spine disorder after issuance of the January and March 2011 letters.  Hence, these letters meet Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, VA treatment records, private medical records, the reports of VA spine and hip examinations, and medical opinions that address the etiology of the claimed lumbar spine and hip disorders.  Also of record and considered in connection with the appeal are the transcript of the January 2015 Board hearing, along with various statements submitted by the Veteran and his attorney, on his behalf.  The Board finds that no further development on any claim herein decided, prior to appellate consideration, is required.

As for the January 2015 hearing, the Veteran appeared, along with his authorized representative, and provided testimony.  The undersigned VLJ identified the issues on appeal, to include the service connection matters herein decided and, with respect to these issues, information was elicited regarding the nature and history of the Veteran's claimed disabilities, why it was believed his claimed disabilities were related to service, and the treatment received for his disabilities.  Although the undersigned VLJ did not explicitly suggest the submission of any specific, additional evidence in connection with the claims decided herein, on these facts, such omission was harmless.  The hearing testimony revealed the need for additional development, which was sought on subsequent remand, and additional evidence was added to the claims file.  Notably, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds that that, with respect to the claims decided herein, there has been substantial compliance with the Board's May 2015 remand directives relative to the  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Pertinent to the matters decided herein, the Board directed that the AOJ obtain all outstanding VA records of evaluation and/or treatment of the Veteran from the VA Medical Center (VAMC) in Birmingham, Alabama dated since December 2010, request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, obtain any outstanding treatment records identified by the Veteran, and arrange for the Veteran to undergo VA examination(s) to obtain information as to the nature and etiology of his claimed lumbar spine and hip disorders.

VA treatment records from the VAMC in Birmingham, Alabama dated since December 2010 were obtained and associated with the Veteran's claims file.  The Veteran was afforded VA spine and hip examinations in October 2016 and medical opinions were provided which address the etiology of his claimed lumbar spine and hip disorders.  Also, in an April 2016 letter, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  As the Veteran did not submitted, or identified any additional source of, outstanding treatment records, no further action in this regard is required.  .  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the matters herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (2), (24); 38 C.F.R. § 3.6 (a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis, become manifest to a compensable degree within a prescribed period post service (one year for arthritis), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307 (d).  

Notably,  a claimant whose claim is based solely on a period of ACDUTRA or INACDUTRA can never be entitled to a "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Such a presumption is not possible in such circumstances because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or INACDUTRA, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.   

Hence, presumptive service connection for the Veteran's claimed disabilities is not warranted under any circumstance (to include under the provisions pertaining to chronic diseases, such as arthritis) with respect to his period of ACUDTRA from October 1984 to March 1985.  Id.  Rather, in order for service connection to be warranted on the basis of this period of service with the Marine Corps Reserve, there must be direct evidence that the current disability was incurred or aggravated during this period of ACDUTRA. 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in 38 C.F.R. § 3.309 (a).  

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the present case, the Veteran contends that he has current lumbar spine and bilateral hip disorders, that these disorders are related to a fall that he sustained during physical training while serving with the Marine Corps Reserve during his period of ACDUTRA, that lumbar spine and hip symptoms had their onset during this period of service, and that such symptoms have continued in the years since that time.

The reports of the October 2016 VA spine and hip examinations reflect that the Veteran has been diagnosed as having degenerative arthritis of the thoracolumbar spine, bilateral hip joint replacement, and bilateral avascular necrosis of the hips. Thus, current lumbar spine and bilateral hip disorders have been demonstrated.  The remaining question with respect to each claim is whether the diagnosed disability had its onset during service or is otherwise medically related to in-service injury or disease, as alleged.  As discussed below, however, the Board finds that the record presents no basis for an award of service connection for the current lumbar spine disorder, left hip disorder, or right hip disorder.

The Veteran contends that his lumbar spine and bilateral hip disorders are related to a fall that he sustained during his period of ACDUTRA from October 1984 to March 1985.  Specifically, he has reported that he fell approximately 20 to 25 feet from a rappelling tower during boot camp.  In a June 2008 statement (VA Form 21-4138), he appears to claim that he has experienced a continuity of lumbar spine and hip symptomatology in the years since service.

The Board points out that the Veteran's service personnel records reflect that he participated in Operation Desert Shield and Operation Desert Storm in Southwest Asia from December 1990 to April 1991 and that he participated in combat, as evident by his receipt of the Combat Action Ribbon.  Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154 (b) (West 2014).

Although the Veteran served in combat, he does not contend, nor does the evidence indicate, that his lumbar spine or hip disorders were incurred in combat with the enemy. Rather, he contends that the disorders were incurred during his period of ACDUTRA while in boot camp.  Hence, the provisions of 38 U.S.C.A. § 1154 (b) are inapplicable in this case.  In any event, the presumptions of 38 U.S.C.A. § 1154 (b) do not extend to the nexus element of a claim for service connection.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

In support of his claim, the Veteran submitted an October 2010 statement from a fellow service member, in which  R.L.M. reported that he went to boot camp with the Veteran in October 1984.  During that time, R.L.M. was hospitalized for injuries and before he was discharged, the Veteran was brought for treatment after he had fallen approximately 25 feet from a rappelling tower.  R.L.M. was unaware of the outcome of the Veteran's treatment because they were not allowed to talk with one another.

Hence, there is competent lay evidence that the Veteran sustained a fall during his period of ACDUTRA from October 1984 to March 1985.  Although there is no contemporaneous evidence of treatment for injuries sustained in a fall in his service records, there is no evidence to explicitly contradict his reports of a fall in service and he has submitted a statement from a fellow service member which confirms that he fell during his initial period of training.  Conceding the fact that he experienced a fall in service, the claims for service connection for a lumbar spine disorder, a left hip disorder, and a right hip disorder must nevertheless be denied, as explained below.

On the questions of whether there exists a nexus, or relationship, between each diagnosed lumbar spine, right hip, and left right hip disorder, the Veteran is competent to report a continuity of lumbar spine and hip symptomatology in the years since service.  Nevertheless, his reports must be considered in light of objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; see also Buchanan, 451 F.3d at 1337.

Here, there is no evidence of any complaints of or treatment for back or hip problems in the Veteran's service treatment records and his February 1985 separation examination was normal other than for a scar.  There is no report of any separation examination pertaining to the Veteran's period of service from December 1990 to May 1991 included in his service treatment records.  The evidence otherwise indicates that the Veteran's current lumbar spine and hip disorders did not manifest until years after service.  The earliest clinical evidence of lumbar spine and right hip problems is an August 2007 x-ray report from Diagnostic Health which reveals that the Veteran reported low back and right hip pain and that there were x-ray findings of mild spondylosis at L2-3 and L3-4 and suspected mild congenital spinal stenosis involving the lower lumbar spine.  The right hip x-rays were normal.  The earliest clinical evidence of left hip problems is a February 2008 operative report from Huntsville Hospital which documents a report of bilateral hip pain.

The Board acknowledges that there is lay evidence of earlier lumbar spine and hip symptoms following service in that, as explained above, the Veteran has alluded to a continuity of lumbar spine and hip symptomatology in the years since service.  As explained below, however, the Board finds that any current reports of a continuity of lumbar spine or hip symptomatology in the years since service are not credible.

The absence of any clinical evidence of lumbar spine or hip problems for over two decades after the Veteran's initial separation from active service in March 1985 and for over a decade after his separation from his second period of service in May 1991 is one factor that weighs against a finding that his lumbar spine or hip disorders were present during those periods of service or in the year or years immediately after those periods of service.

The Veteran has provided information and statements which are inconsistent with his report of a continuity of symptomatology.  For instance, he alluded to a continuity of lumbar spine and hip symptomatology in the years since service on his June 2008 VA Form 21-4138.  However, his service treatment records include reports of medical history forms dated in February 1985 and January 1989 on which he reported that he was neither experiencing, nor had he ever experienced, any recurrent back pain or "arthritis, rheumatism, or bursitis."  He reported during a March 2009 examination at The Orthopaedic Center that he experienced "constant low back pain that [was] intermittently sharp and intermittent pain in the legs since November of 2007."  He reported during an April 2009 examination at The Orthopaedic Center that he had experienced "ongoing back and hip pain since November of 2007."  During the January 2015 hearing, the Veteran reported that after he fell in service "everything seemed to be better and as the years went by everything seemed to get worse. . ." (see page 7 of the hearing transcript).  Lastly, he reported during the October 2016 VA spine and hip examinations that after he fell in service he experienced leg pain, that he did not experience any low back or hip pain after his fall, and that low back and bilateral hip pain began in 2007.

Given the absence of any evidence of complaints of or treatment for back or hip problems in the Veteran's service treatment records, the fact that his February 1985 separation examination was normal other than for a scar, the absence of any clinical evidence of back or hip problems for many years following service, and the information and statements provided by the Veteran that are inconsistent with his report of a continuity of symptomatology, the Board concludes that, as to current assertions of continuity of lumbar spine and hip symptoms, any such reports are deemed not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case.  

Furthermore, the Board notes that, with respect to the medical etiology opinions of record, the competent, probative opinions weigh against the claims.

In a January 2012 letter, W.A. Goodson, M.D. reported that he "reviewed the Veteran's service medical records concerning the injury in 1984 and his private physician's records complaining of lower back pain radiating down his left leg."  Dr. Goodson concluded that "[t]his may have contributed" to the development of the Veteran's avascular necrosis related to his hips and that avascular necrosis "can be caused by trauma."  There was no further explanation or rationale provided for this opinion.

The physician who conducted the October 2016 VA spine and hip examinations opined that the Veteran's lumbar spine and bilateral hip disorders were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by the claimed in-service injury, event, or illness.  The physician reasoned that the Veteran's entrance and separation examinations were negative for back or hip problems, that there were no complaints of low back pain until 2008/2009, that the Veteran was diagnosed as having degenerative joint disease of the lumbar spine in 2009 and status post lumbar epidurals in 2010, and that there were no documented significant problems of the Veteran's back since that time per his medical records.  There was no evidence of any low back or hip pain in his service treatment records and there was otherwise no evidence in his service treatment records or during his separation examination to support his contention that his disabilities were the result of his fall from a repelling tower during boot camp.  The physician noted that his symptoms did not start until 2007, many years after his discharge from service.

The physician further explained that the Veteran's medical records dated from 2000 to 2006 do not document any low back or hip problems.  He was seen for bilateral hip pain in 2007, was diagnosed as having bilateral avascular necrosis, and underwent bilateral total hip arthroplasties in 2008.  He was treated for low back pain since 2008/2009 and an orthopedic treatment note indicated low back pain of unknown etiology after bilateral hip surgeries and a flare up of symptoms after working on a car.  The Veteran saw his primary care physician for low back pain in 2009 and received epidurals in 2010, but he did not undergo any surgery and did not receive any more epidurals.  Lastly, there were no significant reports of low back or bilateral hip pain in his treatment records dated from 2011 to 2016.

The Board finds that Dr. Goodson's January 2012 opinion is of minimal, if any, probative value because it is ambiguous and speculative and is not accompanied by any specific explanation or rationale.  See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

By contrast, the October 2016 opinions are based upon an examination of the Veteran and a complete review of his medical records and reported history, are accompanied by a specific rationale that is generally consistent with the evidence of record, and addresses whether a relationship exists between the Veteran's claimed lumbar spine and bilateral hip disorders and service.  The opinions do not explicitly acknowledge or discuss the Veteran's report of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345   (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06  (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Moreover, the Board acknowledges that the October 2016 examiner indicated that the Veteran did not experience low back pain until 2008/2009, whereas there is clinical evidence of low back pain and abnormal spinal x-ray findings as early as August 2007 (see the August 2007 x-ray report from Diagnostic Health).  Nevertheless, the fact remains that there is no credible evidence of any back problems until many years after service and the examiner's rationale is otherwise accurate.

Hence, the October 2016 opinions are adequate and entitled to substantial probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

There is no other medical evidence or opinion indicating that the Veteran's current lumbar spine disorder, left hip disorder, or right hip disorder are related to service and neither the Veteran nor his attorney has identified or alluded to the existence of any such evidence or opinion. 

While the Veteran has expressed his belief that his claimed disabilities are related to his in-service fall during a period of ACDUTRA, such assertions do not provide persuasive support for the claims.  While he is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether a medical relationship exists between his current lumbar spine and hip disorders and a fall during a period of ACDUTRA (when his current lumbar spine and hip disorders did not manifest for years following service), as resolution of such questions involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's currently diagnosed lumbar spine disorder, or his right or left hip disorder, had its onset during service or is otherwise medically related to service.

For all the foregoing reasons, each service connection claim currently under consideration must be denied.  In reaching the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107 (b) (West 2014);  38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.



REMAND

Unfortunately, the Board finds that further action on the remaining claim for service connection for muscle pain is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In the May 2015 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA Gulf War examination to obtain information as to the nature and etiology of his claimed muscle pain.  The primary Gulf War examiner was asked to note and detail all reported symptoms of muscle pain and provide details about the onset, frequency, duration, and severity of all symptoms of muscle pain and to state what precipitates and what relieves them; identify all diagnosed disabilities that are associated with muscle pain; and provide an opinion as to the etiology of any diagnosed disorder manifested by muscle pain.  If any symptoms of muscle pain were not found to be associated with a known clinical diagnosis, further specialist examination(s) were required to address these findings and were to be ordered by the primary examiner.  The specialist was to determine which of these symptoms, if any, could be attributed to a known clinical diagnosis and which, if any, could not be attributed to a known clinical diagnosis.

Pursuant to the Board's remand, VA Gulf War and fibromyalgia examinations were conducted in October 2016.  The physician who conducted the examinations noted that continuous medication (Lyrica) was required for control of fibromyalgia symptoms and that the Veteran experienced current findings, signs, or symptoms attributable to fibromyalgia.  These symptoms included widespread musculoskeletal pain and stiffness and they were present more than one-third of the time.  Despite these findings, the examiner concluded that the Veteran did not have a diagnosis of fibromyalgia, myopathy, or any other musculoskeletal disease.  Also, he did not have any diagnosable, but medically unexplained, chronic multi-symptom illness of unknown etiology or any diagnosable chronic multi-symptom illness with a partially explained etiology.  The examiner did not provide any further explanation or rationale for these conclusions, did not provide any specific details about the Veteran's claimed muscle pain (e.g., onset, frequency, duration, and severity of the muscle pain), and did not address whether any of his claimed muscle pain was associated with a known clinical diagnosis.

The Board finds that additional examination(s) to obtain medical findings and appropriate testing results-based on full consideration of the Veteran's documented medical history and assertions- is/are necessary to obtain more detailed information as to the nature and etiology of his claimed muscle pain.  Further examination is necessary because the October 2016 examiner did not provide any specific details about the Veteran's claimed muscle pain and it is unclear from the examiner's findings whether any of the Veteran's muscle pain is attributable to identifiable disability(ies).  In particular, the examiner noted that continuous medication (Lyrica) was required for control of the Veteran's symptoms, but the examiner did not specify the disability(ies) for which the medication was taken or address the etiology of any such disability(ies).  Also, the examiner did not explain why the Veteran did not have fibromyalgia, despite the finding that he experienced symptoms attributable to fibromyalgia (i.e., widespread musculoskeletal pain and stiffness).  Lastly, the examiner did not provide any explanation or rationale for the conclusion that the Veteran did not have any diagnosable, but medically unexplained, chronic multi-symptom illness of unknown etiology or any diagnosable chronic multi-symptom illness with a partially explained etiology.  

Hence, the AOJ should arrange for the Veteran to undergo a VA Gulf War examination and any other appropriate examination(s) by appropriate physicians to obtain information as to whether he has experienced fibromyalgia at any time during the claim period, whether any of his claimed muscle pain is associated with identifiable disability(ies), whether any such identifiable disability(ies) is/are associated with service, and whether any claimed muscle pain represents an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The Veteran is hereby notified that failure to report to the scheduled examination(s) without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VAMC in Birmingham, Alabama dated to May 2017.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior  to adjudicating the remaining matter on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VAMC in Birmingham, Alabama dated since May 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for muscle pain that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA Gulf War examination, by an appropriate physician, at a VA medical facility.  This examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and lay assertions.

(a)  The primary Gulf War examiner should note and detail all reported symptoms of muscle pain.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of muscle pain and state what precipitates and what relieves them.

(b)  The examiner should list all diagnosed disabilities that have been present since approximately November 2010 and state which symptoms of muscle pain are associated with each disability.  If all symptoms of muscle pain are associated with diagnosed disability(ies), additional specialist examination(s) for diagnostic purposes is/are not needed.

(c)  Based on a review of all pertinent lay and medical evidence, the examiner should clearly indicate whether the Veteran has met the diagnostic criteria for fibromyalgia at any time since approximately November 2010 (even if the disability is now asymptomatic or resolved).  If the diagnostic criteria for fibromyalgia have not been met at any time since approximately November 2010, the examiner should fully explain how the criteria are not met.

(d)  If any muscle pain that has been present since approximately November 2010 is related to a distinct and identifiable disability, then, with respect to each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability (a) had its onset during service; or (b) is otherwise medically-related to the Veteran's service.

(e)  If any symptoms of muscle pain that have been present since approximately November 2010 have not been determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.  

(f)  The primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed to a known clinical diagnosis and which, if any, cannot be attributed to a known clinical diagnosis.

(g)  If any muscle pain that has been present since approximately November 2010 is not due to a distinct and identifiable disability, the specialist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the muscle pain represents (a) an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or (b) a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.

In addressing the above, the examiner(s) must consider and discuss all relevant medical and other objective evidence of record and all lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of relevant symptoms.

Notably, the absence of documented evidence of treatment for a particular disability in service should not serve as the sole basis for a negative opinion. 

In this regard, the examiner(s) is/are advised that the Veteran is competent to report his muscle pain symptoms and history, and that his assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the examiner(s) should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in March 2017), and all legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


